Broyles, C. J.
1. This court has no original jurisdiction, but is a court for the correction of errors of law only. It cannot pass upon a question as to the jurisdiction of a trial court where such question is raised for tlie first time in this court, even though it appear from the face of the record that the trial court had no jurisdiction of the subject-matter before it. Fox v. State, 150 Ga. 673 (104 S. E. 631).
(a) In the instant case a judgment was obtained in the superior court of Decatur county, and the garnishment proceedings based thereon, although properly made returnable to that court, were filed in the city court of Bainbridge, and subsequently a judgment against the garnishee was rendered in the last-named court. The garnishee appeared in the city court, filed an answer, and was present upon the hearing of the case, but did not in any way, on the trial or subsequently, raise in the trial court the question that it had no jurisdiction in the ease. That question was raised for the first time by the bill of exceptions in this court, and, therefore, under the above ruling of the Supreme Court, cannot be considered.
2. The answer of the garnishee not having been filed within the time allowed by law, and the record not disclosing a legally sufficient reason why is was not so filed, the court did not err in striking it.
(a) It does not appear that the garnishee filed, or asked leave to file, an answer after the amendment of the return of service by the sheriff.
3. Although the plaintiff in error contends that the judgment was rendered without the introduction of any evidence, and the bill of exceptions so recites, the judgment itself (which is specified and brought up as a part of the record) recites, in effect, that it is based upon “ evidence properly submitted.” It is well settled that where there is a conflict as to statements of fact between a bill of exceptions and the record, the latter controls.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.